[DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________            FILED
                                                         U.S. COURT OF APPEALS
                                      No. 10-10202         ELEVENTH CIRCUIT
                                  Non-Argument Calendar      JANUARY 5, 2011
                                ________________________        JOHN LEY
                                                                 CLERK
                        D.C. Docket No. 5:08-cv-00291-SPM-AK

CLARENCE L. DUNSON,

lllllllllllllllllllllPlaintiff - Appellant,

versus

MCKINNEY, Sargent,
MCKINNEY, Captain,
R. DAFFIN, Lieutenant,
SHERYL CONRAD, Staff Assistant,
BUDDY KENT, Assistant Warden, et al.,

lllllllllllllllllllllDefendants - Appellees.



                               ________________________

                       Appeal from the United States District Court
                           for the Northern District of Florida
                             ________________________

                                       (January 5, 2011)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.
PER CURIAM:

      Clarence L. Dunson, a Florida inmate proceeding pro se and in forma

pauperis, filed claims under 42 U.S.C. § 1983 against six prison officials. The

district court dismissed his complaint, finding it to be frivolous and determining

that Dunson failed to state a claim upon which relief can be granted. Dunson

appeals the dismissal. He does not present any express arguments before this

Court and has filed only a series of documents on appeal, which include a

handwritten letter requesting assistance to file this case, documents related to a

previous appeal, a transcript of a 2006 hearing, his third amended complaint in this

case, and his notice of appeal. For the reasons set forth below, we affirm the

district court’s dismissal of his complaint.

                                   DISCUSSION

      We must dismiss a complaint filed by a plaintiff proceeding in forma

pauperis if we determine that the action is (1) frivolous or malicious, (2) fails to

state a claim upon which relief may be granted, or (3) seeks monetary relief

against a defendant immune from such relief. See 28 U.S.C. § 1915(e)(2).

      A claim is “frivolous” if it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325, 109 S. Ct. 1827, 1831–32 (1989). A



                                           2
complaint may be dismissed for failure to state a claim if it does not plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 547, 127 S. Ct. 1955 (2007); id. at 555, 1965 (noting that

“factual allegations must be enough to raise a right to relief above the speculative

level”) (citation omitted); Speaker v. U.S. Dep’t of Health & Human Servs. Ctrs.

for Disease Control and Prevention, 623 F.3d 1371, 1380 (11th Cir. 2010)

(finding that after Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009), the plaintiff

must plead facts that permit to the court to draw a “reasonable inference” of the

defendants’ liability). We interpret a pro se plaintiff’s complaint less stringently

than a pleading drafted by an attorney. See Tannenbaum v. United States, 148

F.3d 1262, 1263 (11th Cir. 1998) (per curiam). However, our duty to construe a

plaintiff’s complaint liberally is not equivalent to a duty to rewrite it. See

Peterson v. Atlanta Hous. Auth., 998 F.2d 904, 912 (11th Cir. 1993).

      “A legal claim or argument that has not been briefed before the court is

deemed abandoned and its merits will not be addressed.” Access Now, Inc. v.

Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004). In addition,

litigants may not incorporate by reference arguments from pleadings below. See

Four Seasons Hotels and Resorts, B.V. v. Consorcio Barr S.A., 377 F.3d 1164,

1167 n.4 (11th Cir. 2004).

                                            3
       Here, the district court dismissed Dunson’s claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) because it found that Dunson failed to state a claim upon

which relief may be granted.1 We review a district court’s dismissal under

§ 1915(e)(2)(B)(ii) de novo, accepting any allegations in the complaint as true.

See Douglas v. Yates, 535 F.3d 1316, 1319–20 (11th Cir. 2008).

       As an initial matter, Dunson has abandoned all issues on appeal by failing to

adequately brief them; affirmance is appropriate on that basis alone. See Access

Now, 385 F.3d at 1330. But even if we were to assume that his submissions are

minimally sufficient to warrant appellate review of the dismissal order, we

conclude that Dunson failed to plead facts sufficient to support a claim. In his

2008 action brought under § 1983, Dunson said that several of the defendants took

his legal papers in December 2005 and refused to return them, preventing him

from properly filing state court post-conviction motions. However, his own

submissions on appeal show that Dunson filed a motion for post-conviction relief

and a supporting brief in state court. The alleged deprivation of his papers did not

cause him to miss any deadlines. Dunson says that he was unable to make certain

claims or include particular facts in his motion for post-conviction relief because


       1
        The district court also found Dunson’s claim to be frivolous, but because our de novo
review of his record supports the district court’s conclusion that Dunson has failed to state a
claim, we need not consider whether his claim was frivolous.

                                                4
he did not have access to his papers, but Dunson has neither identified those

claims nor alleged how inclusion of the omitted facts would have produced a

different result. Accordingly, we affirm the district court’s dismissal of Dunson’s

complaint.


      AFFIRMED.




                                         5